DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 MAY 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2014/0059629 in view of Strubbe, US 6,473,114 and further in view of Talukder, US 2017/0134831.

Regarding claim 1, Oh discloses a method executed at a terminal implemented as a computer system, the terminal comprising at least one processor configured to execute computer-readable instructions included in a memory (participant terminal can be a device such as a television, a personal computer, set-top box, phone, etc., i.e. having processors for executing instructions in a memory; page 2, paragraph 31), the method comprising: 
by the at least one processor (again with terminal device that can have a processor; page 2, paragraph 31), transmitting, to a host terminal through a server, a first guest screen of a user input at an initial point in time from an input device connected to the terminal and a first guest audio associated with the first guest screen (participant terminal can transmit its media, i.e. at least at a first time, through a transmission apparatus, i.e. server, to the broadcast apparatus, i.e. host; page 2, paragraphs 33 and 34, and wherein the terminal includes input devices for video and audio; page 2, paragraph 30); 
receiving, from the host terminal through the server, (1) a first broadcast screen, in which a first host screen input from the host terminal and the first guest screen are mixed, and (2) a first host audio associated with the first host screen and the first guest audio through respective audio elementary streams (participant device can receive signal from broadcast apparatus, through the media transmission apparatus, that includes a mixture of the participant audio/video and the broadcast/host content; page 3, paragraphs 51, and wherein with use of specific audio streams, i.e. audio elementary streams; page 3, paragraph 45).  
While Oh does disclose real-time operations (page 1, paragraph 13, and page 3, paragraph 46), as well as a first/second broadcast screen received from the host terminal (participant device can receive signal from broadcast apparatus, through the media transmission apparatus, that includes a mixture of the participant audio/video and the broadcast/host content; page 3, paragraphs 51), Oh does not explicitly disclose a live broadcast; 
generating a second screen, based on a first screen and a second guest screen, by overlaying the second guest screen on an area of the first guest screen in the received first screen, the second guest screen of the same user being input at a current point in time, which is later than an initial point in time, from an input device of a terminal; and 
playing the second screen together with the first host audio and a second guest audio, without playing the first guest audio, the second guest audio being associated with the second guest screen.  
In a related art, Strubbe does disclose generating a second screen, based on a first screen and a second guest screen, by overlaying the second guest screen on an area of the first guest screen in the received first screen, the second guest screen of the same user being input at a current point in time, which is later than an initial point in time (Fig. 4, at a first point in time, i.e. frame I21, there is a combined interface shown, i.e. first screen, which includes a user, i.e. user D shown small with user B, i.e. first guest screen, and col. 3, lines 46-55, and Fig. 4, at a second/current point in time after the initial point in time, i.e. frames I24/I25 the combined interface is shown, i.e. second screen, with the same user D covering/overlaying a portion of the previously displayed interface, i.e. the first screen with the first guest screen, which also included the user D at the current point in time, i.e. the second user screen, and col. 3, lines 46-55), from an input device of a terminal (via input at terminal; col. 2, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Oh and Strubbe by allowing other content to be overlaid on top of previously received content, in order to provide an improved system and method for supporting video conferencing processes in which multiple parties communicate continuously (Strubbe; col. 1, lines 8-12).
Oh in view of Strubbe does not explicitly disclose a live broadcast; and 
playing the second screen together with the first host audio and a second guest audio, without playing the first guest audio, the second guest audio being associated with the second guest screen.  
In a related art, Talukder does disclose a live broadcast (live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91); 
with use of respective audio elementary streams (each participant can have an individual audio stream; page 5, paragraph 57); and 
playing the second screen together with the first host audio and a second guest audio, without playing the first guest audio (output of mixed audio and video, wherein video can include video from a particular participant, i.e. second guest screen; page 6, paragraphs 58 and 59, and page 11, paragraph 83, and wherein can remove certain participants from broadcast, thereby eliminating their audio from being played; page 4, paragraph 44, and can also mute specific participants, i.e. not play first guest audio; page 8, paragraph 72, and page 10, paragraph 80), the second guest audio being associated with the second guest screen (output of mixed audio and video, wherein output audio can be mixed from various participants, i.e. audio associated with particular host/guest(s) screens; page 6, paragraphs 58 and 59, and page 11, paragraph 83).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Oh, Strubbe, and Talukder by allowing only specific live audio and video content in a combined session to be provided for playback, in order to provide synchronized playback of media by a plurality of client devices during a real-time interactive broadcast session (Talukder; pages 1-2, paragraph 10).

Regarding claim 2, Oh in view of Strubbe and Talukder discloses the playing comprises, generating a guest broadcast audio by mixing a second guest audio and the received first host audio, and playing the guest broadcast audio and the second broadcast screen together (Oh; mixing the content; page 3, paragraphs 51, and Talukder; output of mixed audio and video, wherein output audio can be mixed from various participants, i.e. host/guest(s) audio; page 6, paragraphs 58 and 59, and page 11, paragraph 83).

Regarding claim 3, Oh in view of Strubbe and Talukder discloses the receiving comprises: receiving, as a video stream of a live broadcast, the first broadcast screen in which the first host screen and the first guest screen are mixed through a single video elementary stream (Oh; mixing the content; page 3, paragraphs 51, and wherein from plurality of participants, i.e. including a first guest; page 2, paragraph 31, and with use of specific video stream, i.e. video elementary stream; page 3, paragraph 45, and Talukder; an appropriate number of video streams, and including a single video stream from a participant; page 6, paragraph 58, and page 7, paragraph 64, and live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91).  

Regarding claim 4, Oh in view of Strubbe and Talukder discloses the live broadcast transmitted from the host terminal includes another guest screen from another terminal that is mixed with the second guest screen and the first broadcast screen (Oh; mixing the content; page 3, paragraphs 51, and wherein from plurality of participants, i.e. another guest; page 2, paragraph 31, and selection of particular participant media for inclusion; page 4, paragraph 60, and Talukder; with presentation of multiple participant video; page 7, paragraph 62, and live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91), and the receiving comprises further receiving, as another audio stream of the live broadcast, another guest audio associated with the another guest screen through another audio elementary stream different from the respective audio elementary streams (Talukder; each participant can have an individual audio stream; page 5, paragraph 57, and live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91).

Regarding claim 5, Oh in view of Strubbe and Talukder discloses the playing comprises controlling whether to play at least one of the respective audio elementary streams with respect to the live broadcast (Talukder; selection to mute/unmute specific participants, i.e. play or not play specific audio stream(s); page 8, paragraph 72, and page 10, paragraph 80, and live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91).  

Regarding claim 6, Oh in view of Strubbe and Talukder discloses the playing comprises controlling whether to play at least one of the respective audio elementary streams and the another audio elementary stream with respect to the live broadcast (Talukder; selection to mute/unmute specific participants, i.e. play or not play specific audio stream(s); page 8, paragraph 72, and page 10, paragraph 80, and live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91).

Claim  7, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
transmitting, to the guest terminal and at least one viewer terminal, a live broadcast in which a host broadcast corresponding to a broadcast of the terminal and the guest broadcast are mixed (Oh; participant device(s) can receive signal transmitted from broadcast apparatus, through the media transmission apparatus, that includes a mixture of the participant audio/video and the broadcast/host content; page 3, paragraphs 51, and wherein with a plurality of participant terminals; page 2, paragraph 31, and Talukder; live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91), the transmitting including, transmitting, as a video stream of the live broadcast, a first broadcast screen in which a host screen and a first guest screen are mixed through a single video elementary stream (Oh; includes a mixture of the participant audio/video and the broadcast/host content; page 3, paragraphs 51, and with use of specific video stream, i.e. video elementary stream; page 3, paragraph 45, and Talukder; live broadcasting; page 8, paragraph 68, and pages 13-14, paragraph 91, and an appropriate number of video streams; page 6, paragraph 58), and transmitting, as an audio of the live broadcast, a host audio and the first guest audio through respective audio elementary streams (Talukder; each participant can have an individual audio stream, i.e. respective audio elementary streams; page 5, paragraph 57).

Regarding claim 8, Oh in view of Strubbe and Talukder discloses in response to the terminal specifying a plurality of guest terminals (Talukder; with only selected participants in a session; page 7, paragraph 66), the transmitting comprises: 
transmitting, as the video stream of the live broadcast, a broadcast screen in which the host screen and a plurality of guest screens are mixed through the single video elementary stream (Oh; includes a mixture of the participant(s) audio/video and the broadcast/host content; page 3, paragraphs 51, and with use of specific video stream, i.e. video elementary stream; page 3, paragraph 45, and wherein with a plurality of participant terminals; page 2, paragraph 31, and Talukder; an appropriate number of video streams; page 6, paragraph 58); and 
transmitting, as audio streams of the live broadcast, the host audio and a plurality of guest audios received from the plurality of guest terminals through the respective audio elementary streams (Talukder; each participant can have an individual audio stream, i.e. respective audio elementary streams; page 5, paragraph 57).

Claim 9, which discloses a non-transitory computer-readable record medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:  
a computer-readable record medium storing instructions that, when executed by a processor, perform operations (Talukder; with computer readable medium having processor executable instructions; page 3, paragraph 38).

Claim 10, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.   
Claim 11, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 13, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 14, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 15, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 16, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 7.
Claim 17, which discloses a terminal implemented as a computer system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424